Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered May 2, 1975, convicting him of receiving unlawful gratuities, upon a jury verdict, and imposing a one-year intermittent term of imprisonment. Judgment modified, as a matter of discretion in the interest of justice, by reducing it to a three-year period of probation. As so modified, judgment affirmed, and case remanded to the Criminal Term to fix the conditions of probation and for further proceedings pursuant to CPL 460.50 (subd 5). The sentence was excessive, under the circumstances, to the extent indicated herein. Latham, Acting P. J., Cohalan, Rabin, Shapiro and Titone, JJ., concur.